The defendants in error, Solomon Peskind, Benjamin Karp and Merritt A. Vinson, were jointly indicted and convicted in the Cuyahoga Common Pleas under 13175 GC., which reads, in part, as follows:
“Whoever knowingly makes or publishes, or permits or causes to be made or published, a book, statement, or other publication concerning the affairs, financial conditions or property of a corporation, which is false and intended to deceive any person as to the real value of any shares of said corporation, shall be fined or imprisoned, etc.”
Upon their joint petition in error to the Court of Appeals this conviction was reversed. The ground of reversal is stated in the Journal Entry as follows:
“The judgment of the Court of Common Pleas is reversed for the reason that said Court erred to the prejudice of the plaintiffs in error in giving that portion of the general charge to the Jury on the subject matter of intent to deceive. We find no other error in the record.”
The State, in the Supreme Court, contends that the language quoted by the Appeals is only a part of the charge and that the court substantially required the Jury to be satisfied beyond a reasonable doubt that the particular false statements were such as would naturally deceive; that the trial court said that intent to deceive was a fact within the sole province of the Jury, and to be determined upon all the evidence; that before conviction this fact and all the other material elements must be found by the jury to their satisfaction, beyond a reasonable doubt; and that the presumption of innocence abided with the defendants until the jury were so satisfied and that therefore the charge was in accord with the law of the land'.